Name: Commission Implementing Regulation (EU) 2016/2146 of 7 December 2016 withdrawing the acceptance of the undertaking for two exporting producers under Implementing Decision 2013/707/EU confirming the acceptance of an undertaking offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China for the period of application of definitive measures
 Type: Implementing Regulation
 Subject Matter: iron, steel and other metal industries;  Asia and Oceania;  soft energy;  trade;  competition;  international trade
 Date Published: nan

 8.12.2016 EN Official Journal of the European Union L 333/4 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2146 of 7 December 2016 withdrawing the acceptance of the undertaking for two exporting producers under Implementing Decision 2013/707/EU confirming the acceptance of an undertaking offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China for the period of application of definitive measures THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union (the Treaty), Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic anti-dumping Regulation), and in particular Article 8 thereof, Having regard to Regulation (EU) 2016/1037 of the European Parliament and of the Council of 8 June 2016 on protection against subsidised imports from countries not members of the European Union (2) (the basic anti-subsidy Regulation), and in particular Article 13 thereof, Informing the Member States, Whereas: A. UNDERTAKING AND OTHER EXISTING MEASURES (1) By Regulation (EU) No 513/2013 (3), the European Commission (the Commission) imposed a provisional anti-dumping duty on imports into the European Union (the Union) of crystalline silicon photovoltaic modules (modules) and key components (i.e. cells and wafers) originating in or consigned from the People's Republic of China (the PRC). (2) A group of exporting producers gave a mandate to the China Chamber of Commerce for Import and Export of Machinery and Electronic Products (CCCME) to submit a price undertaking on their behalf to the Commission, which they did. It is clear from the terms of that price undertaking that it constitutes a bundle of individual price undertakings for each exporting producer, which is, for reasons of practicality of administration, coordinated by the CCCME. (3) By Decision 2013/423/EU (4), the Commission accepted that price undertaking with regard to the provisional anti-dumping duty. By Regulation (EU) No 748/2013 (5), the Commission amended Regulation (EU) No 513/2013 to introduce the technical changes necessary due to the acceptance of the undertaking with regard to the provisional anti-dumping duty. (4) By Implementing Regulation (EU) No 1238/2013 (6), the Council imposed a definitive anti-dumping duty on imports into the Union of modules and cells originating in or consigned from the PRC (the products concerned). By Implementing Regulation (EU) No 1239/2013 (7), the Council also imposed a definitive countervailing duty on imports into the Union of the products concerned. (5) Following the notification of an amended version of the price undertaking by a group of exporting producers (the exporting producers) together with the CCCME, the Commission confirmed by Implementing Decision 2013/707/EU (8) the acceptance of the price undertaking as amended (the undertaking) for the period of application of definitive measures. The Annex to this Decision lists the exporting producers for whom the undertaking was accepted, inter alia: (a) Ningbo Huashun Solar Energy Technology Co., Ltd, covered by the TARIC additional code: B856 (Huashun China); (b) Jiangsu Seraphim Solar System Co., Ltd, covered by the TARIC additional code: B836 (Seraphim China). (6) By Implementing Decision 2014/657/EU (9) the Commission accepted a proposal by the exporting producers together with the CCCME for clarifications concerning the implementation of the undertaking for the products concerned covered by the undertaking, that is modules and cells originating in or consigned from the PRC, currently falling within CN codes ex 8541 40 90 (TARIC codes 8541409021, 8541409029, 8541409031 and 8541409039) produced by the exporting producers (product covered). The anti-dumping and countervailing duties referred to in recital (4) above, together with the undertaking, are jointly referred to as measures. (7) By Implementing Regulation (EU) 2015/866 (10) the Commission withdrew the acceptance of the undertaking for three exporting producers. (8) By Implementing Regulation (EU) 2015/1403 (11) the Commission withdrew the acceptance of the undertaking for another exporting producer. (9) By Implementing Regulation (EU) 2015/2018 (12) the Commission withdrew the acceptance of the undertaking for two exporting producers. (10) The Commission initiated an expiry review investigation of the anti-dumping measures by a Notice of Initiation published in the Official Journal of the European Union (13) on 5 December 2015. (11) The Commission initiated an expiry review investigation of the countervailing measures by a Notice of Initiation published in the Official Journal of the European Union (14) on 5 December 2015. (12) The Commission also initiated a partial interim review of the anti-dumping and countervailing measures by a Notice of Initiation published in the Official Journal of the European Union (15) on 5 December 2015. (13) By Implementing Regulation (EU) 2016/115 (16) the Commission withdrew the acceptance of the undertaking for another exporting producer. (14) By Implementing Regulation (EU) 2016/185 (17), the Commission extended the definitive anti-dumping duty imposed by Implementing Regulation (EU) No 1238/2013 on imports of the products concerned originating in or consigned from the People's Republic of China to imports of the product concerned consigned from Malaysia and Taiwan, whether declared as originating in Malaysia and in Taiwan or not. (15) By Implementing Regulation (EU) 2016/184 (18), the Commission extended the definitive countervailing duty imposed by Implementing Regulation (EU) No 1239/2013 on imports of the products concerned originating in or consigned from the People's Republic of China to imports of the product concerned consigned from Malaysia and Taiwan, whether declared as originating in Malaysia and in Taiwan or not. (16) By Implementing Regulation (EU) 2016/1045 (19) the Commission withdrew the acceptance of the undertaking for another exporting producer. (17) By Implementing Regulation (EU) 2016/1382 (20) the Commission withdrew the acceptance of the undertaking for another five exporting producers. (18) By Implementing Regulation (EU) 2016/1402 (21) the Commission withdrew the acceptance of the undertaking for another three exporting producers. (19) By Implementing Regulation (EU) 2016/1998 (22) the Commission withdrew the acceptance of the undertaking for another five exporting producers. B. TERMS OF THE UNDERTAKING (20) The exporting producers agreed, inter alia, not to sell the product covered to the first independent customer in the Union below a certain minimum import price (the MIP) within the associated annual level of imports to the Union (annual level) laid down in the undertaking. (21) The exporting producers also agreed to sell the product covered only by means of direct sales. For the purpose of the undertaking, a direct sale is defined as a sale either to the first independent customer in the Union or via a related party in the Union listed in the undertaking. (22) The undertaking sets out, in a non-exhaustive list, the breaches of the undertaking. The list of breaches includes indirect sales to the Union by companies other than those listed in the undertaking. (23) The undertaking also obliges the exporting producers to provide the Commission on a quarterly basis with detailed information on all their export sales to and re-sales in the Union (the quarterly reports). This implies that the data submitted in these quarterly reports must be complete and correct and the reported transactions fully comply with the terms of the undertaking. Reporting of re-sales in the Union is a particular obligation when the product covered is sold to the first independent customer through a related importer. Only these reports enable the Commission to monitor whether the re-sale price of the related importer to the first independent customer is in accordance the MIP. (24) The exporting producer is liable for the breach of any of its related parties, whether or not listed in the undertaking. C. MONITORING OF THE EXPORTING PRODUCERS AND VOLUNTARY WITHDRAWAL (25) While monitoring compliance with the undertaking, the Commission verified information submitted by Huashun China and Seraphim China that was relevant to the undertaking. The Commission also assessed publicly available information regarding the corporate structure of the two companies. (26) The findings set out in recitals 27 to 30 address the problems identified for Huashun China and Seraphim China which oblige the Commission to withdraw the acceptance of the undertaking for these exporting producers. D. GROUNDS TO WITHDRAW THE ACCEPTANCE OF THE UNDERTAKING (a) Sales by Huashun China (27) In its quarterly reports, Huashun China had reported numerous sales transaction of the product covered to an allegedly unrelated importer in the Union and had issued undertaking invoices. Based on the information available to the Commission, the importer involved in these transactions was however related to Huashun China. As this importer is not listed as related party in the undertaking, Huashun China breached the terms of the undertaking as described in recitals 20 to 22. (28) None of the re-sales by the related importer was reported to the Commission. Consequently, Huashun China also breached the terms of the undertaking as described in recital 23 and 24. (b) Sales by Seraphim China (29) In its quarterly reports, Seraphim China had reported numerous sales transactions of the product covered to an allegedly unrelated importer in the Union and had issued undertaking invoices. Based on the information available to the Commission, the importer involved in the above transactions was related to Seraphim China. As this importer is not listed as related party in the undertaking, Seraphim China breached the terms of the undertaking as described in recitals 20 to 22. (30) None of the re-sales by the related importer was reported to the Commission. Consequently, Seraphim China also breached the terms of the undertaking as described in recital 23 and 24. E. INVALIDATION OF UNDERTAKING INVOICES (31) The indirect sales transactions made by Huashun China and Seraphim China are linked to the following undertaking invoices: Number of Commercial invoice accompanying goods subject to an undertaking Date Issued by Issued to HS-CI13A0916 25.9.2013 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-13A0812 12.8.2013 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-CI13A0607 13.8.2013 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-13A1022 29.10.2013 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-13A1107 15.11.2013 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-13A1120 29.11.2013 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A0312DE 12.3.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-13A0325DE 20.4.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A0510DE 19.5.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-13A0421DE 21.4.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A0917DE 26.9.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A0701DE 1.7.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A0822DE 28.8.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A1013DE 16.10.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A1102DE 28.11.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A0503 7.6.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A0409 27.4.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A0502 21.5.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A0407 8.4.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A0613 26.6.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A0801 11.8.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A07102 14.9.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A07101 1.9.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A0713 5.8.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A1210 23.12.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A1207 23.12.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A11091 27.11.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A12032 9.12.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A1003DE 26.10.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A12031 9.12.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A1206 29.12.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A1114 1.12.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A1008 3.11.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0107 22.1.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0114 22.1.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A01021 11.1.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0304 17.3.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A01022 11.1.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0313 30.3.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0308 17.3.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A1213 8.1.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0105 8.1.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0318 7.4.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0812 19.8.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0613 13.7.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0702 27.7.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0920 28.9.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH SS8801C32-FU_2 29.5.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C13-FU 1.4.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C23-FU 23.4.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C32-FU_1 22.5.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C50-FU_2 24.7.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C50-FU_1 17.7.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C45-FU 12.7.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C69-FU_2 17.9.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C69-FU_1 17.9.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C80-FU_2 10.10.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C91-FU 12.11.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C78-FU_1 1.10.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C80-FU_1 10.10.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C107-FU 25.12.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C07-FI 3.2.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C29-FI_2 28.3.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C40-FI 28.3.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C113-FU 6.1.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C24-FI 13.3.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C29-FI_1 18.3.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C50-FI 28.4.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C47-FI_1 7.4.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C88-FI 17.6.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C90-FI 25.6.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C45-FI_2 19.4.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C01-FI_1 24.5.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C49-FI_2 28.4.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C01-FI_2 2.6.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C45-FI 15.4.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C49-FI_1 22.4.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C60-FI_1 8.5.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C60-FI_2 11.5.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C48-FI 15.4.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C03-FI_3 25.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C116-FI 21.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_8 26.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C112-FI_3 14.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C117-FI 26.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FU_3 7.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C130-FI 7.9.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_4 13.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C126-FI 25.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C121-FI_1 7.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C112-FI_2 26.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C02-FI 16.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C112-FI_1 17.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C118-FI 15.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C129-FI 11.9.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C03-FI_5 16.9.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C03-FI_1 14.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C01-FI_4 7.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C125-FI_1 14.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C123-FI 4.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C03-FI_4 28.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C125-FI_2 21.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C01-FI_3 3.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C109-FI 4.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_7 25.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C121-FI_2 7.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C135-FI 25.9.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C01-FI_5 13.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_5 13.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_1 3.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_6 17.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C03-FI_2 21.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_2 3.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_3 18.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C146-FI_4 1.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_1 14.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C146-FI_2 5.11.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C139-FI 21.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C143-FI_1 29.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_6 30.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C166-FI 18.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C143-FI_3 9.11.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_5 30.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C137-FI 12.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C136-FI_3 21.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C136-FI_1-N 26.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C136-FI_1 12.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C168-FI_1 14.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C03-FI_7 21.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C146-F_3 23.11.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C136-FI_2 21.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C146-FI_5 2.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_2 14.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C146-FI_6 7.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_10 15.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_5-N 23.11.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C145-FI 29.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_4 18.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C143-FI_4 23.11.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C143-FI_2 29.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C03-FI_6 13.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C168-FI_2 14.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C146-FI_1 9.11.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_7 5.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C170-FI 18.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_3-N 23.3.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C163-FI_4 28.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C163-FI_3 28.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C169-FI_2 28.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_8 25.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_9 3.2.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C163-FI_5 3.2.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C163-FI_1 14.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C163-FI_2 25.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C169-FI_1 25.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C171-FI 18.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C35-SX 20.5.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C34-SX_3 23.6.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C28-SX-2 17.5.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C34-SX_2 6.6.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C37-SX_1 16.6.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C34-SX_1 20.5.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C24-SX 9.5.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C23-SX 9.5.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C28-SX-1 11.5.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C37-SX_2 23.6.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C40-SX_3 14.7.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C50-SX_2 19.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C50-SX_2 19.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C51-SX_1 24.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C51-SX_2 20.9.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C46-SX 19.7.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C57-SX 30.9.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C57-SX 30.9.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C50-SX_3 24.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C40-SX_2 6.7.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C45-SX_2 19.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C44-SX_2 2.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C40-SX_1 6.7.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C50-SX_1 15.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C44-SX_1 19.7.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C45-SX_1 15.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH (32) Therefore, in accordance with Article 3(2)(b) of Implementing Regulation (EU) No 1238/2013 and Article 2(2)(b) of Implementing Regulation (EU) No 1239/2013, these invoices are declared invalid. The customs debt incurred at the time of acceptance of the declaration for release into free circulation should be recovered by the national customs authorities under Article 105(3)-(6) of Regulation (EU) No 952/2013 of the European Parliament and of the Council (23) when the withdrawal of the undertaking in relation to the two exporting producers enters into force. The national customs authorities responsible for the collection of duties will be informed accordingly. (33) In this context, the Commission recalls that pursuant to Article 3(1)(b) read in conjunction with Annex III, Nr. 7 of Implementing Regulation (EU) No 1238/2013 and to Article 2(1)(b) read in conjunction with Annex 2, Nr. 7 of Implementing Regulation (EU) No 1239/2013, imports are only exempted from duties if the invoice indicates the price and possible rebates. Where those conditions are not complied with, duties are due, even where the commercial invoice accompanying the goods has not been invalidated by the Commission. F. ASSESSMENT OF PRACTICABILITY OF THE OVERALL UNDERTAKING (34) The undertaking stipulates that a breach by an individual exporting producer does not automatically lead to the withdrawal of the acceptance of the undertaking for all exporting producers. In such a case, the Commission shall assess the impact of that particular breach on the practicability of the undertaking with the effect for all exporting producers and the CCCME. (35) The Commission has accordingly assessed the impact of the breaches by Huashun China and Seraphim China on the practicability of the undertaking with the effect for all exporting producers and the CCCME. (36) The responsibility for the breaches lies alone with the exporting producers in question; the monitoring has not revealed any systematic breaches by a major number of exporting producers or the CCCME. (37) The Commission therefore concludes that the overall functioning of the undertaking is not affected and that there are no grounds for withdrawal of the acceptance of the undertaking for all exporting producers and the CCCME. G. WRITTEN SUBMISSIONS AND HEARINGS (38) Interested parties were granted the opportunity to be heard and to comment pursuant to Article 8(9) of the basic anti-dumping Regulation and Article 13(9) of the basic anti-subsidy Regulation. (39) Both exporting producers submitted comments after the disclosure. One exporting producer contested the relationship alleging that the importer in the Union was owned by another person than the exporting producer. The Commission sent additional evidence confirming the relationship between that exporting producer and the importer in the Union. The exporting producer did not further react. Therefore, the claim is rejected. (40) The other exporting producer made a general statement contesting the Commission's evidence of the relationship, without further substantiating it. The Commission notes that the exporting producer has not contested the relationship itself. The Commission also notes that the relationship has been declared by the exporting producer in the sampling replies in the ongoing expiry review of the measures in force. (41) Furthermore, one exporting producer requested a hearing but did not follow up on the request. (42) The same exporting producer contested the invalidation of invoices. It claimed that the Commission cannot impose duties/order customs to levy duties on imports released for free circulation before the date of the withdrawal of the acceptance of the undertaking if imports have not been registered. The claim is based on an understanding that the Commission may decide to impose provisional duties before the withdrawal of the acceptance of the undertaking. According to Article 8(10) of the basic anti-dumping Regulation and Article 13(10) of the basic anti-subsidy Regulation, a provisional duty may be imposed in case where the investigation that led to the undertaking has not been completed. This is not the case in the case at hand where the investigations have been completed with the imposition of definitive anti-dumping and countervailing duties. Consequently, in accordance with Article 8(9) of the basic anti-dumping Regulation and Article 13(9) of the basic anti-subsidy Regulation, in case of breach or withdrawal of the acceptance of the undertaking by the Commission, the definitive duties shall automatically apply. The claim is therefore rejected. (43) This exporting producer also claimed that the Commission has itself recognised that there is no legal basis for retroactive withdrawal (24). The Commission notes that the withdrawal in the present case is not retroactive. It is a withdrawal of the acceptance of the undertaking combined with invalidation of undertaking invoices. The Commission's response on retroactive withdrawal was also specific to the circumstances of the particular withdrawal and particular claim made by one of the parties in that case. The claim is therefore rejected. H. WITHDRAWAL OF THE ACCEPTANCE OF THE UNDERTAKING AND IMPOSITIONS OF DEFINITIVE DUTIES (44) Therefore, in accordance with Article 8(9) of the basic anti-dumping Regulation, Article 13(9) of the basic anti-subsidy Regulation and also in accordance with the terms of the undertaking, the Commission has concluded that the acceptance of the undertaking for Huashun China and Seraphim China should be withdrawn. (45) Accordingly, pursuant to Article 8(9) of the basic anti-dumping Regulation and Article 13(9) of the basic anti-subsidy Regulation, the definitive anti-dumping duty imposed by Article 1 of Council Implementing Regulation (EU) No 1238/2013 and the definitive countervailing duty imposed by Article 1 of Council Implementing Regulation (EU) No 1239/2013 automatically apply to imports originating in or consigned from the PRC of the product concerned and produced by Ningbo Huashun Solar Energy Technology Co. Ltd, covered by the TARIC additional code: B856 and, Jiangsu Seraphim Solar System Co. Ltd covered by the TARIC additional code: B836 as of the day of entry into force of this Regulation. (46) Where the customs authorities of the Member States have indications that the price presented on an undertaking invoice does not correspond to the price actually paid, they should investigate whether the requirement to include any rebates in the undertaking invoices has been violated or the MIP has not been respected. Where customs authorities of the Member States conclude that there has been such a violation or whether the MIP has not been respected, they should collect the duties as a consequence thereof. In order to facilitate, on the basis of Article 4(3) of the Treaty, the work of the customs authorities of the Member States, the Commission should share in such situations the confidential text and other information of the undertaking for the sole purpose of national proceedings. (47) For information purposes the table in Annex II to this Regulation lists the exporting producers for whom the acceptance of the undertaking by Implementing Decision 2013/707/EU is not affected, HAS ADOPTED THIS REGULATION: Article 1 Acceptance of the undertaking in relation to Ningbo Huashun Solar Energy Technology Co. Ltd, covered by the TARIC additional code: B856 and Jiangsu Seraphim Solar System Co. Ltd covered by the TARIC additional code: B836 is hereby withdrawn. Article 2 1. The undertaking invoices listed in Annex I to this Regulation are declared invalid. 2. The anti-dumping and countervailing duties due at the time of acceptance of the customs declaration for release into free circulation under Article 3(2)(b) of Implementing Regulation (EU) No 1238/2013 and Article 2(2)(b) of Implementing Regulation (EU) No 1239/2013 shall be collected. Article 3 1. Where customs authorities have indications that the price presented on an undertaking invoice pursuant to Article 3(1)(b) of Implementing Regulation (EU) No 1238/2013 and Article 2(1)(b) of Implementing Regulation (EU) No 1239/2013 issued by a company mentioned in Article 1 prior to the entry into force of this regulation does not correspond to the price paid and that therefore those companies may have violated the undertaking, the customs authorities may, if necessary for the purpose of conducting national proceedings, request the Commission to disclose to them a copy of the undertaking and other information in order to verify the applicable minimum import price (MIP) on the day when the undertaking invoice was issued. 2. Where that verification reveals that the price paid is lower than the MIP, the duties due as a consequence under Article 8(9) of Regulation (EU) 2016/1036 and Article 13(9) of Regulation (EU) 2016/1037 shall be collected. Where that verification reveals that discounts and rebates have not been included in the commercial invoice, the duties due as a consequence under Article 3(2)(a) of Implementing Regulation (EU) No 1238/2013 and Article 2(2)(a) of Implementing Regulation (EU) No 1239/2013 shall be collected. 3. The information in accordance with paragraph 1 may only be used for the purpose of enforcement of duties due under Article 3(2)(a) of Implementing Regulation (EU) No 1238/2013 and Article 2(2)(a) of Implementing Regulation (EU) No 1239/2013. In this context, customs authorities of the Member States may provide the debtor of those duties with this information for the sole purpose of safeguarding their rights of defence. Such information may under no circumstances be disclosed to third parties. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) OJ L 176, 30.6.2016, p. 55. (3) OJ L 152, 5.6.2013, p. 5. (4) OJ L 209, 3.8.2013, p. 26. (5) OJ L 209, 3.8.2013, p. 1. (6) OJ L 325, 5.12.2013, p. 1. (7) OJ L 325, 5.12.2013, p. 66. (8) OJ L 325, 5.12.2013, p. 214. (9) OJ L 270, 11.9.2014, p. 6. (10) OJ L 139, 5.6.2015, p. 30. (11) OJ L 218, 19.8.2015, p. 1. (12) OJ L 295, 12.11.2015, p. 23. (13) OJ C 405, 5.12.2015, p. 8. (14) OJ C 405, 5.12.2015, p. 20. (15) OJ C 405, 5.12.2015, p. 33. (16) OJ L 23, 29.1.2016, p. 47. (17) OJ L 37, 12.2.2016, p. 76. (18) OJ L 37, 12.2.2016, p. 56. (19) OJ L 170, 29.6.2016, p. 5. (20) OJ L 222, 17.8.2016, p. 10. (21) OJ L 228, 23.8.2016, p. 16. (22) OJ L 308, 16.11.2016, p. 8. (23) OJ L 269, 10.10.2013, p. 1. (24) By reference to Implementing Regulation (EU) 2015/1403. ANNEX I List of undertaking invoices which are declared invalid Number of Commercial invoice accompanying goods subject to an undertaking Date Issued by Issued to HS-CI13A0916 25.9.2013 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-13A0812 12.8.2013 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-CI13A0607 13.8.2013 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-13A1022 29.10.2013 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-13A1107 15.11.2013 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-13A1120 29.11.2013 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A0312DE 12.3.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-13A0325DE 20.4.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A0510DE 19.5.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-13A0421DE 21.4.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A0917DE 26.9.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A0701DE 1.7.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A0822DE 28.8.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A1013DE 16.10.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A1102DE 28.11.2014 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A0503 7.6.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-14A0409 27.4.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A0502 21.5.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A0407 8.4.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A0613 26.6.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A0801 11.8.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A07102 14.9.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A07101 1.9.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A0713 5.8.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A1210 23.12.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A1207 23.12.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A11091 27.11.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A12032 9.12.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A1003DE 26.10.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A12031 9.12.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A1206 29.12.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A1114 1.12.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A1008 3.11.2015 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0107 22.1.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0114 22.1.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A01021 11.1.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0304 17.3.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A01022 11.1.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0313 30.3.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0308 17.3.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-15A1213 8.1.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0105 8.1.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0318 7.4.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0812 19.8.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0613 13.7.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0702 27.7.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH HS-16A0920 28.9.2016 Ningbo Huashun Solar Energy Co. Ltd Huashun Solar GmbH SS8801C32-FU_2 29.5.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C13-FU 1.4.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C23-FU 23.4.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C32-FU_1 22.5.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C50-FU_2 24.7.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C50-FU_1 17.7.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C45-FU 12.7.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C69-FU_2 17.9.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C69-FU_1 17.9.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C80-FU_2 10.10.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C91-FU 12.11.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C78-FU_1 1.10.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C80-FU_1 10.10.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C107-FU 25.12.2014 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C07-FI 3.2.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C29-FI_2 28.3.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C40-FI 28.3.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C113-FU 6.1.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C24-FI 13.3.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C29-FI_1 18.3.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C50-FI 28.4.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C47-FI_1 7.4.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C88-FI 17.6.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C90-FI 25.6.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C45-FI_2 19.4.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C01-FI_1 24.5.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C49-FI_2 28.4.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C01-FI_2 2.6.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C45-FI 15.4.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C49-FI_1 22.4.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C60-FI_1 8.5.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C60-FI_2 11.5.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C48-FI 15.4.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C03-FI_3 25.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C116-FI 21.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_8 26.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C112-FI_3 14.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C117-FI 26.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FU_3 7.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C130-FI 7.9.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_4 13.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C126-FI 25.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C121-FI_1 7.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C112-FI_2 26.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C02-FI 16.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C112-FI_1 17.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C118-FI 15.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C129-FI 11.9.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C03-FI_5 16.9.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C03-FI_1 14.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C01-FI_4 7.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C125-FI_1 14.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C123-FI 4.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C03-FI_4 28.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C125-FI_2 21.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C01-FI_3 3.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C109-FI 4.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_7 25.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C121-FI_2 7.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C135-FI 25.9.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C01-FI_5 13.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_5 13.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_1 3.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_6 17.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C03-FI_2 21.8.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_2 3.7.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_3 18.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C146-FI_4 1.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_1 14.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C146-FI_2 5.11.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C139-FI 21.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C143-FI_1 29.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_6 30.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C166-FI 18.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C143-FI_3 9.11.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_5 30.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C137-FI 12.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C136-FI_3 21.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C136-FI_1-N 26.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C136-FI_1 12.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C168-FI_1 14.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C03-FI_7 21.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C146-F_3 23.11.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C136-FI_2 21.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C146-FI_5 2.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_2 14.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C146-FI_6 7.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_10 15.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C106-FI_5-N 23.11.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C145-FI 29.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_4 18.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C143-FI_4 23.11.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C143-FI_2 29.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH AN8801C03-FI_6 13.10.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C168-FI_2 14.12.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C146-FI_1 9.11.2015 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_7 5.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C170-FI 18.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_3-N 23.3.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C163-FI_4 28.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C163-FI_3 28.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C169-FI_2 28.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_8 25.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C155-FI_9 3.2.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C163-FI_5 3.2.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C163-FI_1 14.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C163-FI_2 25.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C169-FI_1 25.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C171-FI 18.1.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C35-SX 20.5.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C34-SX_3 23.6.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C28-SX-2 17.5.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C34-SX_2 6.6.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C37-SX_1 16.6.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C34-SX_1 20.5.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C24-SX 9.5.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C23-SX 9.5.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C28-SX-1 11.5.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C37-SX_2 23.6.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C40-SX_3 14.7.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C50-SX_2 19.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C50-SX_2 19.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C51-SX_1 24.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C51-SX_2 20.9.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C46-SX 19.7.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C57-SX 30.9.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C57-SX 30.9.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C50-SX_3 24.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C40-SX_2 6.7.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C45-SX_2 19.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C44-SX_2 2.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C40-SX_1 6.7.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C50-SX_1 15.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C44-SX_1 19.7.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH SS8801C45-SX_1 15.8.2016 Jiangsu Seraphim Solar System Co. Ltd Seraphim Solar System GmbH ANNEX II List of companies Name of the company TARIC additional code Jiangsu Aide Solar Energy Technology Co. Ltd B798 Alternative Energy (AE) Solar Co. Ltd B799 Anhui Chaoqun Power Co. Ltd B800 Anji DaSol Solar Energy Science & Technology Co. Ltd B802 Anhui Schutten Solar Energy Co. Ltd Quanjiao Jingkun Trade Co. Ltd B801 Anhui Titan PV Co. Ltd B803 Xi'an SunOasis (Prime) Company Limited TBEA SOLAR CO. LTD XINJIANG SANG'O SOLAR EQUIPMENT B804 Changzhou NESL Solartech Co. Ltd B806 Changzhou Shangyou Lianyi Electronic Co. Ltd B807 CHINALAND SOLAR ENERGY CO. LTD B808 ChangZhou EGing Photovoltaic Technology Co. Ltd B811 CIXI CITY RIXING ELECTRONICS CO. LTD ANHUI RINENG ZHONGTIAN SEMICONDUCTOR DEVELOPMENT CO. LTD HUOSHAN KEBO ENERGY & TECHNOLOGY CO. LTD B812 CSG PVtech Co. Ltd B814 China Sunergy (Nanjing) Co. Ltd CEEG Nanjing Renewable Energy Co. Ltd CEEG (Shanghai) Solar Science Technology Co. Ltd China Sunergy (Yangzhou) Co. Ltd China Sunergy (Shanghai) Co. Ltd B809 Dongfang Electric (Yixing) MAGI Solar Power Technology Co. Ltd B816 EOPLLY New Energy Technology Co. Ltd SHANGHAI EBEST SOLAR ENERGY TECHNOLOGY CO. LTD JIANGSU EOPLLY IMPORT & EXPORT CO. LTD B817 Zheijiang Era Solar Co. Ltd B818 GD Solar Co. Ltd B820 Greenway Solar-Tech (Shanghai) Co. Ltd Greenway Solar-Tech (Huaian) Co. Ltd B821 Konca Solar Cell Co. Ltd Suzhou GCL Photovoltaic Technology Co. Ltd Jiangsu GCL Silicon Material Technology Development Co. Ltd Jiangsu Zhongneng Polysilicon Technology Development Co. Ltd GCL-Poly (Suzhou) Energy Limited GCL-Poly Solar Power System Integration (Taicang) Co. Ltd GCL SOLAR POWER (SUZHOU) LIMITED GCL Solar System (Shuzhou) Limited GCL System Integration Technology Co. Ltd B850 Guodian Jintech Solar Energy Co. Ltd B822 Hangzhou Bluesun New Material Co. Ltd B824 Hanwha SolarOne (Qidong) Co. Ltd B826 Hengdian Group DMEGC Magnetics Co. Ltd B827 HENGJI PV-TECH ENERGY CO. LTD B828 Himin Clean Energy Holdings Co. Ltd B829 Jetion Solar (China) Co. Ltd Junfeng Solar (Jiangsu) Co. Ltd Jetion Solar (Jiangyin) Co. Ltd B830 Jiangsu Green Power PV Co. Ltd B831 Jiangsu Hosun Solar Power Co. Ltd B832 Jiangsu Jiasheng Photovoltaic Technology Co. Ltd B833 Jiangsu Runda PV Co. Ltd B834 Jiangsu Sainty Photovoltaic Systems Co. Ltd Jiangsu Sainty Machinery Imp. And Exp. Corp. Ltd B835 Jiangsu Shunfeng Photovoltaic Technology Co. Ltd Changzhou Shunfeng Photovoltaic Materials Co. Ltd Jiangsu Shunfeng Photovoltaic Electronic Power Co. Ltd B837 Jiangsu Sinski PV Co. Ltd B838 Jiangsu Sunlink PV Technology Co. Ltd B839 Jiangsu Zhongchao Solar Technology Co. Ltd B840 Jiangxi Risun Solar Energy Co. Ltd B841 Jiangxi LDK Solar Hi-Tech Co. Ltd LDK Solar Hi-Tech (Nanchang) Co. Ltd LDK Solar Hi-Tech (Suzhou) Co. Ltd B793 Jiangyin Hareon Power Co. Ltd Hareon Solar Technology Co. Ltd Taicang Hareon Solar Co. Ltd Hefei Hareon Solar Technology Co. Ltd Jiangyin Xinhui Solar Energy Co. Ltd Altusvia Energy (Taicang) Co. Ltd B842 Jiangyin Shine Science and Technology Co. Ltd B843 Jinzhou Yangguang Energy Co. Ltd Jinzhou Huachang Photovoltaic Technology Co. Ltd Jinzhou Jinmao Photovoltaic Technology Co. Ltd Jinzhou Rixin Silicon Materials Co. Ltd Jinzhou Youhua Silicon Materials Co. Ltd B795 Juli New Energy Co. Ltd B846 Jumao Photonic (Xiamen) Co. Ltd B847 King-PV Technology Co. Ltd B848 Kinve Solar Power Co. Ltd (Maanshan) B849 Lightway Green New Energy Co. Ltd Lightway Green New Energy(Zhuozhou) Co. Ltd B851 Nanjing Daqo New Energy Co. Ltd B853 NICE SUN PV CO. LTD LEVO SOLAR TECHNOLOGY CO. LTD B854 Ningbo Jinshi Solar Electrical Science & Technology Co. Ltd B857 Ningbo Komaes Solar Technology Co. Ltd B858 Ningbo South New Energy Technology Co. Ltd B861 Ningbo Sunbe Electric Ind Co. Ltd B862 Ningbo Ulica Solar Science & Technology Co. Ltd B863 Perfectenergy (Shanghai) Co. Ltd B864 Perlight Solar Co. Ltd B865 SHANGHAI ALEX SOLAR ENERGY SCIENCE & TECHNOLOGY CO. LTD SHANGHAI ALEX NEW ENERGY CO. LTD B870 Shanghai BYD Co. Ltd BYD(Shangluo)Industrial Co. Ltd B871 Shanghai Chaori Solar Energy Science & Technology Co. Ltd B872 Propsolar (Zhejiang) New Energy Technology Co. Ltd Shanghai Propsolar New Energy Co. Ltd B873 SHANGHAI SHANGHONG ENERGY TECHNOLOGY CO. LTD B874 SHANGHAI SOLAR ENERGY S&T CO. LTD Shanghai Shenzhou New Energy Development Co. Ltd Lianyungang Shenzhou New Energy Co. Ltd B875 Shanghai ST Solar Co. Ltd Jiangsu ST Solar Co. Ltd B876 Shenzhen Sacred Industry Co. Ltd B878 Shenzhen Topray Solar Co. Ltd Shanxi Topray Solar Co. Ltd Leshan Topray Cell Co. Ltd B880 Sopray Energy Co. Ltd Shanghai Sopray New Energy Co. Ltd B881 SUN EARTH SOLAR POWER CO. LTD NINGBO SUN EARTH SOLAR POWER CO. LTD Ningbo Sun Earth Solar Energy Co. Ltd B882 SUZHOU SHENGLONG PV-TECH CO. LTD B883 TDG Holding Co. Ltd B884 Tianwei New Energy Holdings Co. Ltd Tianwei New Energy (Chengdu) PV Module Co. Ltd Tianwei New Energy (Yangzhou) Co. Ltd B885 Wenzhou Jingri Electrical and Mechanical Co. Ltd B886 Shanghai Topsolar Green Energy Co. Ltd B877 Shenzhen Sungold Solar Co. Ltd B879 Wuhu Zhongfu PV Co. Ltd B889 Wuxi Saijing Solar Co. Ltd B890 Wuxi Shangpin Solar Energy Science and Technology Co. Ltd B891 Wuxi Solar Innova PV Co. Ltd B892 Wuxi Taichang Electronic Co. Ltd China Machinery Engineering Wuxi Co.Ltd Wuxi Taichen Machinery & Equipment Co. Ltd B893 Xi'an Huanghe Photovoltaic Technology Co. Ltd State-run Huanghe Machine-Building Factory Import and Export Corporation Shanghai Huanghe Fengjia Photovoltaic Technology Co. Ltd B896 Yingli Energy (China) Co. Ltd Baoding Tianwei Yingli New Energy Resources Co. Ltd Hainan Yingli New Energy Resources Co. Ltd Hengshui Yingli New Energy Resources Co. Ltd Tianjin Yingli New Energy Resources Co. Ltd Lixian Yingli New Energy Resources Co. Ltd Baoding Jiasheng Photovoltaic Technology Co. Ltd Beijing Tianneng Yingli New Energy Resources Co. Ltd Yingli Energy (Beijing) Co. Ltd B797 Yuhuan BLD Solar Technology Co. Ltd Zhejiang BLD Solar Technology Co. Ltd B899 Yuhuan Sinosola Science & Technology Co. Ltd B900 Zhangjiagang City SEG PV Co. Ltd B902 Zhejiang Fengsheng Electrical Co. Ltd B903 Zhejiang Global Photovoltaic Technology Co. Ltd B904 Zhejiang Heda Solar Technology Co. Ltd B905 Zhejiang Jiutai New Energy Co. Ltd Zhejiang Topoint Photovoltaic Co. Ltd B906 Zhejiang Kingdom Solar Energy Technic Co. Ltd B907 Zhejiang Koly Energy Co. Ltd B908 Zhejiang Mega Solar Energy Co. Ltd Zhejiang Fortune Photovoltaic Co. Ltd B910 Zhejiang Shuqimeng Photovoltaic Technology Co. Ltd B911 Zhejiang Shinew Photoelectronic Technology Co. Ltd B912 Zhejiang Sunflower Light Energy Science & Technology Limited Liability Company Zhejiang Yauchong Light Energy Science & Technology Co. Ltd B914 Zhejiang Sunrupu New Energy Co. Ltd B915 Zhejiang Tianming Solar Technology Co. Ltd B916 Zhejiang Trunsun Solar Co. Ltd Zhejiang Beyondsun PV Co. Ltd B917 Zhejiang Wanxiang Solar Co. Ltd WANXIANG IMPORT & EXPORT CO LTD B918 ZHEJIANG YUANZHONG SOLAR CO. LTD B920 Zhongli Talesun Solar Co. Ltd B922